NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



NICHOLAS BROWN,                               )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D19-778
                                              )
SARA IZQUIERDO-HERNANDEZ, as                  )
personal representative of the Estate of      )
Leymir Hernandez-Lemus, deceased;             )
HCA, Inc., West Florida – TCH, LLC,           )
d/b/a Tampa Community Hospital;               )
Eleanine M. Hardy-Hunter, M.D.;               )
Eleanine Hardy-Hunter, M.D., P.A.;            )
Armando Nicolas Gutierrez, M.D.; A.           )
Nicolas Gutierrez, M.D., P.A.; William        )
Cross Dudney, IV, M.D; Monica Hudson,         )
CRNA; Florida Gulf-To-Bay                     )
Anesthesiology Associates, LLC.;              )
Autologous Blood Resources, Inc.;             )
Amie Murawski; Yolanda Whitmore;              )
Tony V. Tran; and Phillip D. Krystofiak,      )
                                              )
             Appellees.                       )
                                              )

Opinion filed September 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Hillsborough County; Robert A. Foster, Jr.,
and Ralph C. Stoddard, Judges.

Benjamin L. Bedard and Jeffrey W.
Hurcomb of Roberts, Reynolds, Bedard &
Tuzzio, PLLC, West Palm Beach, for
Appellant.
K. Mitch Espat of MattLaw, Tampa, for
Appellee Sara Izquierdo-Hernandez, as
personal representative of the Estate
of Leymir Hernandez-Lemus, deceased.

No Appearance for remaining Appellees.




PER CURIAM.


            Affirmed.


CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.




                                         -2-